Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and will be examined on the merits. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-8,10, and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.

Scope of the claimed antibodies and description in specification
	Independent claims 1 and 16 and dependent claims 10 and 18-20 are directed towards antibodies that bind peptides of SEQ ID NOs: 1-6 or functional variants thereof and that said antibodies have anti-cancer activity.  That is to say, independent claims 1 and 16 and dependent claims 10 and 18-20 are drawn to claimed functions (binding to peptides of SEQ ID NOs: 1-6 or functional variants thereof and possessing anti-cancer activity) without the corresponding claimed structure necessary to allow the antibody to perform the claimed function.  None of the claims dependent on claims 1 or 16 provide any additional information on either the structure or function of the antibodies.  
The instant Specification provides some additional information as to the function of the antibodies in question, namely binding to the peptide comprising SEQ ID NO: 1 has a corresponding target protein of VEGFR1a, the peptide comprising SEQ ID NO:2 has a corresponding target protein of VEGFR1b, the peptide comprising SEQ ID NO:3 has a corresponding target protein of FGFR2, the peptide comprising SEQ ID NO:4 has a corresponding target protein of ERBB3, the peptide comprising SEQ ID NO: 5 has a corresponding target protein of ABCC3 and the peptide comprising SEQ ID NO: 6 has a corresponding target protein of ABCC5 (Specification, p 18, Table 3) and induce                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           anti-cancer activity.  The instant Specification provides no further insight as to the structural properties of the genus of antibodies that binds to the claimed peptides and possess anti-cancer activity.  
Furthermore, it is unclear which genera of peptides variants can be used to identify antibodies will possess anti-cancer activity.  The instant Specification defines “functional variants” as a sequence resulting when a peptide is modified by, or at, one or more amino acids and retains the function of the specified peptide to the same degree, or to a sufficient degree for the method of the invention to be successfully carried out (Specification, p 8 lines 21-25).  Not only it is unclear the structural features of the claimed genera of antibodies that will bind to an amino acid sequence comprising “functional variants” of any one of SEQ ID NOs: 1-6, it is also unclear which genera of antibodies will also possess anti-cancer activity.  The instant definition encompasses any amino acid sequence provided that the method of the instant invention works with said sequence.  The definition provides no insight or guidance on how the peptides of SEQ ID NOs:1-6 may be modified in order to arrive at a functional variant that retains the original sequences’ 1) antibody-binding activities and 2) anti-cancer activities.  
	 
State of the Relevant Art
As was well-known in the antibody art, antibodies as a class share an overall structure generally comprising two heavy chain polypeptides that each comprises a heavy chain variable region (VH) and a heavy chain constant region made up of several domain (CH1, hinge, CH2, CH3, and for some antibodies, a CH4).  Each of the heavy chains pairs with a light chain polypeptide that comprises a light chain variable region (VL) and a constant region.  But while this overall structure is shared amongst antibodies from a wide variety of sources (human, rat, mouse, rabbit), the structure each antibody uses to bind its particular epitope on an antigen is structurally distinct and is formed by a recombination event that results in high variability at the amino acid sequence level even when the same antigen is bound.  E.g., E.g., Edwards et al, J Mol Biol 334:103-118 (2003); see also Marchalonis et al., Dev & Comp Immunol 30:223-247 (2006); summarized in Abstract and Conclusion.  
By the time of the filing of the instant application, it was well established in the art that the formation of an intact antigen-binding site in an antibody usually required the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three “complementarity determining regions” (“CDRs”) which provide the majority of the contact residues for the binding of the antibody to its target epitope.  E.g., Almagro & Fransson, Frontiers in Bioscience 2008; 13:1619-33; (see Section 3 “Antibody Structure and the Antigen Binding Site” and Figure 1).  Chimeric antibodies comprise the heavy and light chain variable regions of a rodent antibody linked to human constant regions and preserve the entirety of the VH and VL of the parent antibody.  Id. at 1619-20.  Humanized antibodies comprise only the CDRs, or in some cases an abbreviated subset of residues within the CDRs, of a parental rodent antibody in the context of human framework sequences.  Id. at Section 4.  All of the CDRs of the heavy and light chain, in their proper order of CDR1, then 2, then 3, and in the context of framework sequences which maintain their required conformation are generally required to produce a humanized antibody in which the heavy and light chains associate to form an antigen-binding region that binds the same antigen as the parental rodent antibody.  Id. at Section 4.  Almagro provides a detailed discussion regarding various methods of humanization, including rationale design approaches and empirical approaches based on random screening.  Almagro, Sections 4 and 5.  
But absent the conserved structure provided by all six CDRs of a parental antibody, the skilled artisan generally would not be able to visualize or otherwise predict, a priori, what an antibody with a particular set of functional properties would look like structurally.  As noted, method of making antibodies from any of a variety of species, including humans, to an antigen of interest were well known in the art.  Nevertheless, antibody binding to the same antigen, or even the same epitope on that antigen, can be accomplished with an impressively wide variety of antibody structures, even when the antibodies are limited to those from a particular source.  The skilled artisan therefore understood that antibodies from a variety of different sources may bind the same antigen and even mediate the same functional effects, but differ widely in the details of the structure of their antigen-binding sites, particularly in the amino acid sequence and length of VH-CDR3.
With respect to epitope binding, Peng (Peng, et al., Chem Biol Interact. 2015 240:336-345) teaches that antibodies which bind the same epitope may have significant differences both in the CDR sequences as well as in Kd.  Peng teaches of two antibodies, 11D8 and B2 18-5, which both bind the same epitope on human butyrylcholinesterase (HuBChE) (Peng, Abstract).  Peng also teaches that, despite binding the same epitope, there are significant differences within both the light and heavy chain CDR sequences of the antibodies 11D8 and B2 18-5 (Peng, p 19, Figure 4).  Peng also demonstrates that that the Kd values differ between the two antibodies by about an order of magnitude, with 11D8 having Kd = 0.26*10-9 M and B2 18-5 having Kd = 1.29*10-9 M (Peng, p 16, Figure 1).  

Are the disclosed species representative of the claimed genus?
MPEP § 2163 states that a “representative number of species” means that the species that are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
Neither the instant Specification nor any of the claims disclose the 6 CDR regions of any of the antibodies in question.  Furthermore, as described above, Peng demonstrates that antibodies comprising significantly differing CDR sequences can still bind the same epitope.  This means that two antibodies could have different CDR sequences, but both antibodies bind the same epitope on the same peptide but with different binding affinities.  This difference in binding affinity could affect the claimed functions of: 1) the binding of the antibodies to the peptides and 2) the anticancer properties of the antibodies.
Furthermore, the inclusion of the language “or functional variants thereof” with respect to the peptides gives rise to additional written description issues.  The instant Specification defines “functional variants” as a sequence resulting when a peptide is modified by, or at, one or more amino acids and retains the function of the specified peptide to the same degree, or to a sufficient degree for the method of the invention to be successfully carried out (Specification, p 8 lines 21-25).  Neither the claims nor the instant specification specifies or even suggests which amino acid(s) on which peptides may be modified in order to arrive at a “functional variant” of the peptide that retains the function of the specified peptide to the same degree, or to a sufficient degree for the method of the invention to be successfully carried out.
Because of the lack of disclosure of the structural properties of either the antibodies or the functional variants of the peptides, the species listed cannot be construed to be representative of a genus.   
 
Identifying characteristics and structure/function correlation
In the absence of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics; i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  
As noted above, the art generally accepted that the combination of the 3 VH-CDR sequences and 3 VL-CDR sequences of an antibody as the minimum structure essential for binding specificity.  As was also noted above, neither the claims nor the instant Specification discloses any structural characteristics of either: 1) the antibodies or 2) the functional variants of the peptides.  Thus, the minimum structure essential for binding specificity is not adequately disclosed.   
In conclusion, the art does not teach and the specification does not disclose a genus of antibodies that bind the peptides of SEQ ID NOs 1-6 or functional variants thereof.  Moreover, the specification does not disclose genera of the six peptides that constitute “functional variants”.  Furthermore, the instant disclosure does not teach any antibodies that bind the peptides of SEQ ID NOs: 1-6 or functional variants thereof does not permit a skilled artisan to envision genera of antibodies that can bind to the peptides of SEQ ID NOs: 1-6 or functional variants thereof as broadly encompassed by the instant claims. Given the lack of shared structural properties that provide the claimed binding activity, the limited number of species described, and the fact that the species that were described cannot be considered representative of the broad genus, Applicant was not in possession of the invention as claimed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) (i.e., a law of nature, a natural phenomenon, and/or an abstract idea) without significantly more. As stated in the 2019 PEG, abstract ideas include mathematical concepts (including mathematical relationships, formulas, equations, and calculations), mental processes (including concepts performed in the human mind), and certain methods of organizing human activity (including managing personal behavior, relationships, or interactions between people). The rationale for this determination is explained below:
Claims 1-8 are directed to a natural phenomenon because the claims recite a natural phenomenon and do not integrate the natural phenomenon into any practical application (“Step 2A”). The “natural phenomenon” is: the natural correlation between the concentration of antibodies that bind peptides of SEQ ID NOs:1-6 and the presence antibodies with anticancer activity. A claim that focuses on judicial exception(s) can be shown to recite something “significantly more” than the judicial exception(s) by reciting a meaningful limitation beyond the judicial exceptions. However, in the instant case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite appropriate additional elements.
MPEP 2106.05(d)(II) provides a non-limiting list of laboratory techniques recognized by courts as well-understood, routine, conventional activity.  Recited active steps of the claims impose no meaningful limit on the scope of the claims, implicate a relevant pre-existing audience, and are recited at a high level of generality such that substantially all methods of antibody quantification would conventionally and routinely perform such steps.  Here, the claims do not contain any significant additional elements or steps beyond the observation of judicial exception(s) present when performing routine and conventional methods. Further, the broad instant claims, encompassing determining if a sample of blood comprises a significant concentration of antibodies having anticancer activity, said method comprising the quantification of antibodies that bind to peptides of SEQ ID NOs: 1-6, do not relate the judicial exception(s) in a significant way and appear to be a drafting effort designed to monopolize laws of nature in a manner that is antithetical to patent laws. Further, the active method steps are conventional and routine in the art for the reasons stated above and the claims do not amount to significantly more than the judicial exception(s). Further, reciting target antibodies that are detected by conventional and routine methods is not truly part of the claimed process, and is not a “practical application”, but rather informs a relevant audience about certain laws of nature (that higher concentrations of antibodies targeting peptides of SEQ ID NOs:1-6 in blood correlates positively with the concentration of antibodies having anticancer activity in said blood)) just as the “wherein” clause of Mayo informs an audience about a newly ‘discovered’ fact about a process rather than require any different step of the process. Further, because the result of the claimed method (the concentrations of antibodies targeting peptides of SEQ ID NOs: 1-6) is obtained by performing routine and conventional biochemical quantification steps of the prior art, a person performing prior art methods of antibody quantification will not know they have infringed on the claimed method until after acquiring and analyzing the data. Further, just as PCR was identified in Ariosa v. Sequenom as "well-known, routine, and conventional" (see first paragraph on page 13 of Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015)), the methods of antibody quantification encompassed by the instant claims are well-known, routine, and conventional. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (common methods of detecting expression) are routinely performed in the art to obtain data regarding expression and treat subjects. In regards to “indicative", it is further noted that merely presenting results of a process otherwise unpatentable under 35 U.S.C. 101 is insufficient to establish eligibility under the statute. See FairWarning IP, LLC v. Iatric Sys., Inc., No. 2015-1985, 2016 WL 5899185, at *3 (Fed. Cir. Oct. 11, 2016) (claim unpatentable under 35 U.S.C. 101 despite recitation of the step: “providing notification if [an] event has occurred”). Moreover, “[w]hile preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility…." Ariosa Diagnostics, Inc., v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015), cert. denied, No. 15-1182, 2016 WL 1117246 (U.S. June 27, 2016). Further, “Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the § 101 inquiry.” Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2117 (2013). The claims do not recite something “significantly more” than the judicial exception(s); rather, the claims “simply inform” the natural phenomenon to one performing routine active method steps and do not amount to significantly more than the judicial exception(s). See the 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618) (“the interim Guidance”). It is further noted the interim Guidance is consistent with the Federal Circuit’s panel decision in Sequenom (see the July 14, 2016 memorandum: Recent Subject Matter Eligibility Rulings (Rapid Litigation Management v. CellzDirect and Sequenom v. Ariosa)).

Claims 9-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) (i.e., a law of nature, a natural phenomenon, and/or an abstract idea) without significantly more. The rationale for this determination is explained below:
	In order to determine whether a claim is drawn to a judicial exception, the Alice/Mayo test is performed (see MPEP § 2106).  Alice/Mayo is a two-part test consisting of Step 2A, a two-prong test, and, possibly, Step 2B.  Claims 9-12 are directed to a natural phenomenon because the claims recite natural phenomenon (“Step 2A prong one”) and the judicial exception(s) is/are not integrated into a practical application (“Step 2A prong two”). The “natural phenomenon” is: an antigenic peptide comprising the amino acid sequence of functional variants of SEQ ID NO:3 that is naturally occurring product that is not markedly different than naturally occurring products. The instant Specification defines “functional variants” as a sequence resulting when a peptide is modified by, or at, one or more amino acids and retains the function of the specified peptide to the same degree, or to a sufficient degree for the method of the invention to be successfully carried out (Specification, p 8 lines 21-25).  Instant claimed peptide comprising SEQ ID NO: 3 is a 73.2% match to the amino acid sequence of fibroblast growth factor of the Giant Devil Catfish (Bagarius yarrelli).  The corresponding UNIPROT ID is A0A556U712_BAGYA and the referenced paper was published by Jiang (Jiang, et al., Genome Biology and Evolution (2019) Vol. 11 Issue 8, Pages 2071-2077). The fibroblast growth factor of the Giant Devil Catfish comprises a peptide sequence that, as per the definition of a “functional variant” in the Specification, is a functional variant of instant claimed peptide comprising SEQ ID NO:3.  Thus, the instant claimed peptide comprising functional variants of SEQ ID NO:3 encompasses the naturally occurring sequence in the Giant Devil Catfish, which is a natural phenomenon.  
Peptides comprising a naturally occurring amino acid sequence are clearly products that are not markedly different from the naturally occurring products.  Claims to nature-based products that focus on judicial exceptions can be show to recite something “significantly more” than the judicial exceptions by reciting “markedly different characteristics” of the products. In the instant case, the recited products are not “markedly different” in structure or function than those found in nature. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exceptions(s) because the claims are merely drawn to naturally occurring products and/or products without markedly different characteristics than naturally occurring products (“Step 2B”).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 9-14, 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dake (Dake, et al., US 2018/0244785 A1; Published January 8 2018; Priority to January 9th 2017). 
Regarding claims 9-10 and 16-20, Dake discloses antibodies made utilizing human FGFR2c (referenced SEQ ID NO:5) (Dake, ¶ 0062).  Referenced SEQ ID NO: 5 is a 61.1% match to instant SEQ ID NO: 3.  The instant claimed language “or functional variants thereof” means that the referenced sequence SEQ ID NO:5 is the same as instant claimed peptide comprising sequence variant of SEQ ID NO:3.  Dake discloses a method of treating cancer in a subject comprising the administration of such antibodies (Dake, ¶ 0312).  Dake discloses methods of purification of the antibodies of Dake through a variety of methods (Dake, ¶ 0251).  
Regarding claims 11-14, Dake teaches of a solid phase-based ELISA that was used to measure the ability of antibodies to bind to FGFR.  These ELISAs comprised functional variants of SEQ ID NO:3 that were directly bound to the surface of the substrate (Dake, ¶ 0330-0331).  The ELISA described by Dake comprises all of the components of the “kit of parts” described in claims 11-14 (Dake, ¶ 0330-0331).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected as unpatentable over Dake (Dake, et al., US 2018/0244785 A1; Published January 8 2018; Priority to January 9th 2017) as applied to claims 9-14 and 16-20 above and in view of (MBL Life Science (c) 2017, URL: https://ruo.mbl.co.jp/bio/e/support/method/elisa.html); Accessed 05/15/2022)
Dake teaches of a solid phase-based ELISA that was used to measure the ability of antibodies to bind to FGFR.  Regarding claim 3, Dake teaches of growing monoclonal antibody-expressing hybridoma cells in vivo as ascites tumors in an animal (Dake, ¶ 0251).  Dake teaches that monoclonal antibodies produced this way are secreted by the subclones and then isolated from serum (Dake, ¶ 0251).  Regarding claims 1 and 3, in the ELISA detection method taught by Dake, is comprised of (i) providing a biological sample (namely the candidate antibodies in serum), (ii) providing a plate coated with FGFR2c (same as functional variants of SEQ ID NO:3), (iii) contacting with the biological sample with the plate coated with FGFR2c, (iv) the concentration of anti-FGFR antibodies were then quantified via an EnVision plate reader, and (v) the target antibody concentrations were compared to a reference concentration of antibodies that bound to FGFR2IIIb (a negative control) (Dake, ¶ 0330-0331).  Regarding claims 2 and 4, these ELISAs comprised functional variants of SEQ ID NO:3 that were directly bound to the surface of the substrate (Dake, ¶ 0330-0331).  Regarding claims 5-7 Dake teaches that an enzyme label (HRP) conjugated to a detection antibody (same as secondary antibody) is applied to target antibodies that have specifically bound to the functional variant of SEQ ID NO: 3 (Dake, ¶ 0331).  
Additionally, Dake teaches that the anti-FGFR antibodies of Dake are used in methods for the treatment of a variety of cancers, said methods comprising administering to a subject a therapeutically effective amount of an anti-FGFR antibody of Dake to a subject (Dake, ¶ 0318).  Hence the antibodies of Dake are antibodies that are identified to have anticancer activity.  Therefore, the method of quantification of anti-FGFR antibodies described by Dake at ¶ 0330-0311 comprises a method of detection of antibodies with anticancer activity.  	
Dake does not disclose a method wherein the reaction volume is washed after the application of the label to remove label unbound to the target antibodies.  Dake does not teach a kit of parts comprising a peptide of SEQ ID NO:3 or functional variants thereof bound to the surface of a substrate indirectly through a linker.  
	MBL Life Science, however makes up for these deficiencies.  
	MBL Life Science teaches on the subject of ELISAs.
	MBL teaches that immobilization of an antibody or antigen on a microplate (same as a substrate) is an essential part of conducting an ELISA and that immobilization can take place through hydrophobic interaction with the microplate (same as directly bound to substrate) or through surface functional group (same as indirect binding through a linker) and that surface-activated (indirect) binding is preferred for peptides (MBL, p 3, ¶ 1-2).  MBL teaches of a washing step following the application of the label to remove unbound secondary antibody/label (MBL, p 4-5).  
	It would be prima facie obvious to one of ordinary skill in the art to modify the method of quantification of FGFR antibodies taught by Dake to include method steps taught by MBL such as: 1) indirect linking of the peptide to the substrate via a linker (MBL teaches that indirect linking is preferred for peptides) and 2) a washing step following application of the labeled secondary antibody.  One of ordinary skill in the art would be motivated to include the ELISA method steps taught by MBL in the method of Dake to ensure that a proper ELISA is performed.  One of ordinary skill in the art would have a reasonable expectation of success modifying the method of Dake to include the method steps of MBL because: 1) MBL teaches on the subject of ELISA, a technique well-accepted in the prior art before the effective filing date of the instant application and 2) MBL provides a highly detailed protocol for conducting ELISAs.  
	Regarding claim 15, the “kit of parts”, as per the instant specification comprises one or more peptides according to SEQ ID NOs: 1-6 bound or anchored to a substrate (Specification, p 12, lines 33-34) and that these peptides are bound indirectly to the substrate via a linker (Specification, p 13, line 10).  The combined teachings of Dake and MBL teaches peptides bound indirectly to the substrate via a linker.  Hence, the combined teachings of Dake and MBL read on claim 15.  
	


Conclusion
Claims 1-20 are rejected.
No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L VAN DRUFF whose telephone number is (571)272-2085. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN L VAN DRUFF/Examiner, Art Unit 1643                                                                                                                                                                                                        

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643